MEMORANDUM **
Raul Pingol Mercado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“LJ”) decision denying his application for suspension of deportation and his request for voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
Contrary to Mercado’s contentions, the IJ concluded Mercado lacked good moral character based on discretionary factors and required him to establish extreme hardship under former 8 U.S.C. § 1254(a)(1). We lack jurisdiction to review the IJ’s discretionary determinations that Mercado failed to demonstrate good moral character and extreme hardship for *485suspension of deportation. See Kalaw v. INS, 133 F.3d 1147, 1151-52 (9th Cir. 1997). We also lack jurisdiction to review the IJ’s alternative denial of suspension of deportation as a matter of discretion. Id. (“[Tjhere is no direct judicial review of the Attorney General’s ultimate decision not to suspend deportation proceedings.”).
Because the IJ denied Mercado’s application on three unreviewable grounds, remand to the BIA for clarification of its decision is unnecessary. Cf. Lanza v. Ashcroft, 389 F.3d 917, 927 (9th Cir.2004).
Contrary to Mercado’s contention, the IJ denied his request for voluntary departure as a matter of discretion, and we lack jurisdiction to review that decision. See Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.